DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been fully considered but are not persuasive. Applicant argued Yu does not disclose each chip formed on a second semiconductor substrate, separating the plurality of chips, and bonding the separated chips because the method of Yu is performed prior to the wafer being separated into chips.
However, the chips in Yu are clearly separated prior to bonding. Yu discloses chips 103, 105, 107 formed in semiconductor substrate 101 in Figure 1. The chips are separated in the step of Figure 6, prior to being bonded to the substrate 701 in Figure 7 as is further addressed below in the rejection of claim 1. 
For at least this reason, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Sadaka et al. (US 2013/0075868).
In reference to claim 1, Yu discloses a method for bonding a plurality of chips, 103, 105, 107 in Figure 1, paragraph 15, onto a first semiconductor substrate 701 or onto further chips 711, 713, 715, wherein each chip is a rectangular part, Figure 4B and paragraph 30, having been formed on a second semiconductor substrate 101, and wherein the method comprises:
separating the second semiconductor substrate into the plurality of chips, Figure 6 and paragraph 35, and
 bonding the plurality of separated chips, 103, 105, 107 in Figure 7, onto the first semiconductor substrate 701 or the further chips 711, 713, 715 by a direct bond, said plurality of separated chips each having a bond surface, Figure 7 and paragraphs 39 and 40.
Yu does not disclose a bond wave of the direct bond spreads from a center of each bond surface toward an outer edge of the respective bond surface.
Sadaka et al. (US 2013/0075868), hereafter “Sadaka,” discloses a method of bonding semiconductor structures including teaching a bond wave of the direct bond spreads from a center of each bond surface toward an outer edge of the respective bond surface, paragraphs 32, 33, 37 and 39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a bond wave of the direct bond to spread from a center of each 
In reference to claim 2, Yu discloses the step of bonding the plurality of separated chips onto the first semiconductor substrate or the further chips occurs at said bond surfaces of the plurality of separated chips, wherein the bond surfaces are hybrid bond surfaces 114, 115 and 708, 709.
In reference to claim 4, Yu discloses separating the second semiconductor substrate into the plurality of chips includes fixing the second semiconductor substrate 101 onto a carrier, 601 in Figure 6, and separating the second semiconductor substrate into the plurality of chips, paragraph 35.
In reference to claim 7, Yu discloses introducing grooves, 203 in Figure 3, into the bond surface of the second semiconductor substrate before separating the second semiconductor substrate into the plurality of chips, paragraph 23.
In reference to claim 17, Yu discloses the carrier is a tape, paragraph 35.
In reference to claim 19, Yu disclose separating of the second semiconductor substrate into the plurality of chips includes use of a mechanical separating means, paragraph 36.
In reference to claim 21, Yu discloses the at least one chip of the plurality of separated chips comprises an integrated circuit, paragraphs 15-17.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Sadaka et al. (US 2013/0075868) as applied to claim 1 above and further in view of Dubey et al. (US 2015/0179605). 

Dubey et al. (US 2015/0179605) discloses a method including teaching positioning and self-aligning of said bond surfaces of the plurality of chips, paragraph 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position and self-align said bond surfaces of the plurality of chips. One would have been motivated to do so in order to provide improved alignment and bonding quality, paragraph 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Sadaka et al. (US 2013/0075868) as applied to claim 4 above and further in view of Hebding et al. (US 2013/0270711).
In reference to claim 5, Yu does not disclose cleaning a bond surface of the second semiconductor substrate prior to the fixing of the second semiconductor substrate onto the carrier and separating the second semiconductor substrate into the plurality of chips.
Hebding et al. (US 2013/0270711) discloses a method including teaching cleaning a bond surface of the first substrate 902 prior to the fixing of the first substrate onto the carrier (second dicing film) and separating the first substrate into the plurality of chips, paragraph 53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clean a bond surface of the first substrate prior to the fixing of the first substrate onto the carrier and separating the first substrate into the plurality of chips. One would have been motivated to do so in order to clean the surface of any adhesive after removing a previous carrier, id. 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Sadaka et al. (US 2013/0075868) as applied to claim 4 above and further in view of Sasaoka et al. (US 2007/0193682).
In reference to claim 6, Yu does not disclose cleaning the bond surfaces of the plurality of separated chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions.
Sasaoka et al. (US 2007/0193682), hereafter “Sasaoka,” discloses a method including teaching cleaning the bond surfaces of the plurality of chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions, paragraphs 31-34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clean the bond surfaces of the plurality of separated chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions. One would have been motivated to do so in order to clean and activate the bond surfaces in the bonding environment, paragraphs 32 and 34.
In reference to claim 18, Sasaoka discloses the further positions are bond positions, paragraph 32.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Sadaka et al. (US 2013/0075868) as applied to claim 1 above and further in view of Schnetzler et al. (US 2003/0115747).
In reference to claim 20, Yu in view of Sadaka does not disclose attaching a curvable bond head to at least one chip of the plurality of separated chips, and using the curvable bond head to curve the bond surface of the at least one chip.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897